Citation Nr: 1823380	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for sleep apnea.

3. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4. Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder and his service-connected high blood pressure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to July 1975 and from January 1976 to July 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.    

In light of other psychiatric diagnoses of record, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009). 

The Veteran requested an in-person hearing before a member of the Board in his June 2014 substantive appeal.  In July 2016, the Veteran stated that he wished to withdraw his hearing scheduled for April 6, 2017.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

The issues of entitlement to service connection for an acquired psychiatric disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2005 rating decision, the RO denied entitlement to service connection for PTSD and sleep apnea.  

2. The evidence received since the May 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for PTSD and sleep apnea.  


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

2. New and material evidence has been received and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2005 rating decision, the RO denied entitlement to service connection for PTSD and sleep apnea.  The Veteran did not appeal that decision.  

The evidence that has been received since the May 2005 rating decision include post-service treatment records, VA examination reports, and lay statements.  The new evidence documents diagnoses for sleep apnea, depressive disorder and adjustment disorder with anxiety, relate sleep apnea to Gulf War service, high blood pressure and an acquired psychiatric disorder, and describe in-service stressors.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD and sleep apnea.  Therefore, reopening of both claims is warranted.  


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for PTSD is granted to this extent only. 

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for sleep apnea is granted to this extent only.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The Veteran has contended that he has an acquired psychiatric disorder, to include PTSD, which is related to his service in the Gulf War.  Service personnel records show that the Veteran was stationed in the Gulf War from December 1990 to April 1991.  His MOS is Combat Engineer.  In his June 2014 substantive appeal, the Veteran related that he was a combat engineer who conducted hands-on training with the 578th Engineer Company.  Additionally, in an August 2014 representative statement, the Veteran described conditions under which he was under constant friendly fire that subsequently developed into a fear of hostility and a fear for his life.  The Board notes that the Veteran was sent a VCAA notice letter in December 2009, requesting additional information to support his claim and the RO subsequently made a formal finding of a lack of information on the claimed stressors in March 2010.  On remand, in light of the additional stressor information, the Veteran should be afforded another opportunity to submit stressor information in support of his claim and the RO should attempt to verify the Veteran's asserted in-service stressors.

The Veteran was afforded a VA examination in February 2013 and October 2015.  In February 2013, the examiner diagnosed adjustment disorder with anxiety.  However, the October 2015 examiner diagnosed unspecified depressive disorder.  In light of the additional development of the Veteran's reported in-service stressors and the different psychiatric diagnoses of record, the Board finds that the Veteran should be afforded an additional VA examination to determine the nature and etiology of any currently present psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for sleep apnea, the Veteran has also contended that this condition is due to his service in the Gulf War.  In an August 2014 representative statement, the Veteran reported that he has frequent sleep disturbances from recurrent nightmares and that he has continued to experience problems with sleep since service.  The Veteran has a confirmed diagnosis for obstructive sleep apnea.  Additionally, the Veteran has related that his sleep apnea may have been caused or aggravated by his service-connected high blood pressure or an acquired psychiatric disorder.

In light of the Veteran's report of symptoms related to sleep apnea since service, and the post-service diagnosis of obstructive sleep apnea; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present sleep apnea.   McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Undertake appropriate development to obtain additional details from the Veteran concerning his claimed stressors.  The Veteran must be advised to submit any corroborating evidence in his possession regarding the claimed stressors, including statements of fellow service members. 

If sufficient information has been obtained, attempt to verify the stressors through official sources, including the U.S. Army and Joint Service Records Research Center (JSRRC), or other appropriate repositories of such information.  All attempts to verify the reported stressors must be documented in the claims file.

3. Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, or proximate thereto.  

Then, for each psychiatric disability identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disability had its onset during active service, or is otherwise etiologically related to the Veteran's active service, including as a result of his reported in-service stressors.  

With respect to PTSD, provide the examiner with a summary of the Veteran's reported in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any reported in-service stressor.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to service.  

The rationale for all opinions expressed must be provided.  

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present sleep apnea.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.   

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present sleep apnea is etiologically related to the Veteran's active service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present sleep apnea was caused or chronically worsened by the Veteran's service-connected high blood pressure.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present sleep apnea was caused or chronically worsened by any acquired psychiatric disorder, to include PTSD.

The rationale for all opinions expressed must be provided.  

5. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

6. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


